EXHIBIT 10.4

THE SECURITIES SUBJECT TO THIS GUARANTY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
COUNTRY AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR UNLESS AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

THE PARTIES’ RIGHTS UNDER THIS GUARANTY MAY NOT BE SOLD, ASSIGNED, PLEDGED,
ENCUMBERED, DISPOSED OF OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12 AND SECTION 13 HEREOF.

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY (as may be further amended, restated or
otherwise modified from time to time, this “Guaranty”) is made as of May 15,
2006, by LAZARD GROUP LLC, a Delaware limited liability company (“Lazard” or the
“Guarantor”), in favor of BANCA INTESA S.P.A., a Società per Azioni organized
under the laws of the Republic of Italy, that is the holder of that certain Note
referred to below (together with its successors and permitted assigns, the
“Holder”).

WITNESSETH

WHEREAS, Lazard Funding Limited LLC, a wholly-owned Subsidiary of Lazard (the
“Issuer”) and the Holder entered into that certain Note Purchase Agreement dated
as of March 26, 2003 (the “Note Purchase Agreement”) pursuant to which the
Issuer issued to the Holder and the Holder purchased the $150 Million Lazard
Note (as defined in the Note Purchase Agreement) and Lazard entered into a
Guaranty dated as of March 23, 2003 for the benefit of the Holder pursuant to
which Lazard guaranteed the obligations of the Issuer under the $150 Million
Lazard Note; and

WHEREAS, Lazard, the Holder and Lazard & Co. S.r.l., a Società a responsabilità
limitata organized under the laws of the Republic of Italy, have entered into
that certain Termination Agreement dated as of March 31, 2006 (the “Termination
Agreement”) setting forth the terms and conditions pursuant to which the Issuer
will amend and restate each of (1) the $150 Million Lazard Note (as so amended
and restated, the “Note”) and (2) the Original Guaranty to read in its entirety
as set forth in this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Guaranty, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Note.



--------------------------------------------------------------------------------

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business either in New York
City, New York, United States of America or Milan, Italy.

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to such Person, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligation of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Documents” means the Termination Agreement, the Note and this Guaranty.

“Guarantor” has the meaning set forth in the Preamble.

“Guaranty” has the meaning set forth in the Preamble.

“Guaranty Debt” has the meaning set forth in Section 6(a) hereof.

“Holder” has the meaning set forth in the Preamble.

“Issuer” has the meaning set forth in the Preamble.

“Lazard” has the meaning set forth in the Preamble.

“Note” has the meaning set forth in the Preamble.

“Obligations” has the meaning set forth in Section 2 hereof.

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint

 

-2-



--------------------------------------------------------------------------------

ventures, associations, companies, partnerships, governments or agencies or
political subdivisions thereof and other political or business entities.

“Senior Debt” means all Debt of the Guarantor other than the Debt hereunder,
whether outstanding on the date of this Guaranty or thereafter created, incurred
or assumed; provided, however, that the term “Senior Debt” shall not include
(A) any Debt or obligation owed to a Subsidiary, (B) any Debt or obligation
which by the express terms of the instrument creating or evidencing the same is
not superior in right of payment to the Debt outstanding hereunder, (C) any Debt
or obligation which is subordinate in right of payment in any respect to any
other Debt or obligation, unless such Debt or obligation by the express terms of
the instrument creating or evidencing the same is senior to this Guaranty and
subordinated to another Debt or obligation, (D) for the avoidance of doubt, any
Debt or obligation constituting a trade account payable, other account payable
or similar liability, or (E) amendments, renewals, extensions, modifications and
refundings of any such Debt or obligation referred to in Clauses (A) through
(D) hereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A. (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity, or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity.

“$150 Million Lazard Note” has the meaning assigned to such term in the
Preamble.

SECTION 2. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety,

(i) the prompt, full and punctual payment when due, whether at stated maturity
or earlier, by notice of prepayment, by acceleration or otherwise, of any and
all obligations of the Issuer arising under the Note, whether for principal,
premium, interest at the rate specified in the Note, and interest accruing or
coming due both prior to and subsequent to the commencement of any bankruptcy,
reorganization or similar proceeding involving the Issuer or the Guarantor
(including without limitation interest on any overdue principal), fees,
expenses, indemnification or otherwise; and

(ii) the due, prompt, full and punctual performance and observance by the Issuer
of all covenants, agreement and conditions on its part to be performed and
observed under the Note.

 

-3-



--------------------------------------------------------------------------------

(iii) The obligations guaranteed by this Guaranty are hereinafter referred to as
the “Obligations”.

SECTION 3. Obligations Unconditional. This Guaranty constitutes a present and
continuing guarantee of payment and performance and not of collectability. The
Obligations hereunder are independent of the obligations of the Issuer under the
Note, and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Issuer or any other Person liable for the Obligations or
whether the Issuer or any other such Person is joined in any such action or
actions. The Guarantor hereby agrees that its liability under this Guaranty
shall be primary, absolute, irrevocable and unconditional, irrespective of:

(i) any lack of validity or enforceability of any Obligation, the Termination
Agreement, the Note, this Guaranty or any agreement or instrument relating
thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the Termination Agreement, the Note or this Guaranty;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
other guarantee, for all or any of the Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any collateral
or any other assets of the Issuer or any other Subsidiary;

(v) any provision in the Note providing for the subordination of Debt (as
defined in the Note) under the Note;

(vi) the absence of any attempt by, or on behalf of, the Holder to collect, or
to take any other action to enforce, all or any part of the Obligations whether
from or against the Issuer, any other guarantor of the Obligations, or any other
Person;

(vii) the election of any remedy by, or on behalf of, the Holder with respect to
all or any part of the Obligations;

(viii) the waiver, consent, extension, forbearance or granting of any indulgence
by, or on behalf of, the Holder with respect to any of the Obligations or any
provision of any of the Documents;

(ix) any change, restructuring or termination of the corporate structure or
existence of the Issuer or any other Subsidiary; or

(x) any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
in the nature of an exoneration or suretyship defense, other than the
indefeasible payment of

 

-4-



--------------------------------------------------------------------------------

amounts due hereunder or performance in full of all the Obligations, available
to the Issuer or the Guarantor, or a discharge of the Issuer or Guarantor.

If at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Holder or any other Person upon the insolvency,
bankruptcy or reorganization of the Issuer or otherwise, this Guaranty shall
continue to be effective or be reinstated, as the case may be, to the full
extent of such rescission or return, all as though such payment had not been
made.

SECTION 4. Waivers.

(a) The Guarantor hereby irrevocably waives, to the fullest extent permitted by
applicable law, the right to assert as a defense in any suit by the Holder
seeking payment by the Guarantor of amounts due hereunder, any of the issues,
events, actions or circumstances set forth in Section 3 hereof; provided,
however, that such waiver shall not in any way limit or bar the ability of the
Guarantor or the Issuer to assert such issue, event, action or circumstance as a
counterclaim in any such suit; provided, however, that the Guarantor shall not
be permitted to assert such counterclaim if the claim has been finally resolved
on the merits in favor of the Holder in a prior suit by the Holder against the
Issuer. The Guarantor further irrevocably waives, to the fullest extent
permitted by applicable law, promptness, diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of the Issuer, protest or notice with respect to the Obligations; all
presentments, demands for performance, notices of nonperformance, notices of
nonpayment, notices of default, protests, notices of dishonor, notices of
acceptance of this Guaranty and proof of reliance hereon, and any other notice
with respect to any Obligations and this Guaranty; the benefits of all statutes
of limitation; except as provided in the proviso to Section 2 hereof, any
requirement that any Holder or any other Person protect, secure, perfect or
insure any lien or any property subject thereto or exhaust any right or take any
action against the Issuer or any other Person or any collateral in connection
with the Obligations; any duty on the part of any Holder to disclose to the
Company any matter, fact or thing relating to the business, operation or
condition of any person and its assets now known or hereinafter known by such
Holder; any rights by which it might be entitled to require suit on an accrued
right of action in respect of any of the Obligations or require suit against the
Issuer or the Guarantor or any other Person; and all other demands whatsoever
(and shall not require that the same be made on the Issuer as a condition
precedent to the Guarantor’s obligations hereunder) other than demand for
payment and performance by the Guarantor hereunder, and covenants that this
Guaranty will not be discharged, except by complete payment of the Obligations.
The Guarantor further waives all notices of the existence, creation or incurring
of new or additional indebtedness of the Issuer, arising either from additional
loans extended to the Issuer or otherwise, and also waives all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Obligations, or from any other Person, and,
to the fullest extent permitted by law, notices of exchange, sale, surrender or
other handling of any security or collateral given to the Holder to secure
payment of all or any part of the Obligations.

 

-5-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Guaranty: (i) the
agreements and waivers of the Guarantor set forth above in Section 3 and in this
Section 4 shall not operate to waive, affect or impair (x) any of the rights of
the Issuer enumerated in the Documents, including but not limited to any right
to receive notice, or prejudice any right of the Issuer to assert any defense
otherwise applicable to any of the Obligations, or (y) any right of the
Guarantor to receive notice under the Documents, and (ii) the Obligations shall
be determined in accordance with the provisions of the Documents and, without
limiting the generality of the foregoing, if an Obligation is compromised in
accordance with the provisions of any Document, such Obligation shall be
compromised for purposes of this Guaranty, and if the Issuer is entitled to
assert a defense, counterclaim or right of setoff to an Obligation in accordance
with the terms of any Document, the Guarantor shall be entitled to assert the
same defense, counterclaim or right of offset under this Guaranty; provided,
however, that the Guarantor shall not be permitted to assert such counterclaim
if the claim has been finally resolved on the merits in favor of the Holder in a
prior suit by the Holder against the Issuer.

SECTION 5. Subrogation; Subordination of Claims against Issuer.

(a) Waiver of Rights. Until the final payment and performance in full of all of
the Obligations, the Guarantor shall not assert, enforce, or otherwise exercise
(i) any right of subrogation to any of the rights, remedies, powers, privileges
or liens of any holder of the Note or any other beneficiary of this Guaranty
against the Issuer or any other obligor on the Obligations or any collateral or
other security, or (ii) any right of recourse, reimbursement, restitution,
contribution, indemnification, or similar right against the Issuer on account of
the Obligations, and until such final payment and performance in full, the
Guarantor hereby waives any and all of the foregoing rights, remedies, powers,
privileges and the benefit of, and any right to participate in, any collateral
or other security given to any holder of the Note or any other beneficiary to
secure payment of the Obligations, and will not file or assert any claim in
competition with the Holder in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature, nor
will Guarantor assert any setoff, recoupment or counterclaim to any of its
obligations hereunder in respect of any liability of the Issuer to the
Guarantor.

(b) Subordination of Claims against Issuer. The payment by the Issuer of any
amounts due to Guarantor arising as a result of any payment by the Guarantor to
the Holder hereunder is hereby subordinated to the prior payment in full of all
of the Obligations as hereinafter set forth. The Guarantor agrees that, after
the occurrence of any “Event of Default” (as defined in the Note), the Guarantor
or any of its Subsidiaries will not demand, sue for or otherwise attempt to
collect any indebtedness of the Issuer to the Guarantor arising as a result of
payment by the Guarantor to the Holder hereunder until all of the Obligations
shall have been paid in full.

SECTION 6. Guarantee Claims Subordinated.

(a) Subordination. The Guarantor, for itself, its successors and assigns,
covenants and agrees, and the Holder likewise covenants and agrees, that
anything herein or in the Note or any other agreement or instrument to the
contrary notwithstanding, (i) any

 

-6-



--------------------------------------------------------------------------------

liabilities, including any indebtedness, evidenced by or arising on account of
or in connection with this Guaranty (or any amendment, modification, renewal or
extension hereof), including, without limitation, the Obligations and principal
and interest on the Note (collectively, the “Guaranty Debt”), is and shall be
subordinate and subject in right of payment to the prior payment in full of all
Senior Debt of the Guarantor, whether outstanding on the date hereof or incurred
hereafter, to the extent and in the manner set forth herein and (ii) the
Guaranty Debt is and shall rank senior and prior in right of payment any
obligations expressly made subordinate by the terms thereof to the Debt
hereunder.

(b) Extent of Subordination. If any payment default has occurred and is
continuing on any Senior Debt, or a non-payment default has occurred and is
continuing on the Senior Debt and the Holder has received notice of such
non-payment default, then the Guarantor shall not make any direct or indirect
payment or distribution of any kind or character, whether in cash, property or
securities, to, or for the benefit of, the Holder pursuant to or in respect of
this Guaranty or Guaranty Debt (whether principal or interest or otherwise), and
whether before, after or in connection with any dissolution, winding up,
liquidation or reorganization or receivership proceeding or upon an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of the Guarantor. Notwithstanding the preceding sentence, if the
Senior Debt has been paid in full or the relevant default has been cured or
waived, the Guarantor shall make payments in accordance with this Guaranty.

(c) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, any distribution to which the Holder is entitled shall be
paid directly to the holders of Senior Debt to the extent necessary to make
payment in full of all Senior Debt remaining unpaid after giving effect to all
other distributions to or for the benefit of the holders of Senior Debt.

(d) Priority in Bankruptcy. For avoidance of doubt, in the event of any
liquidation, dissolution, reorganization or winding up of the Guarantor, the
Guaranty Debt is senior and prior in right of payment to all limited liability
company interests in the Guarantor.

(e) Application of Distributions. If any distribution, payment or deposit to
redeem, defease or acquire the Guaranty Debt shall have been received by the
Holder at a time when such distribution was prohibited by the provisions of this
Section 6, then, unless such distribution is no longer prohibited by this
Section 6, such distribution shall be received and applied by the Holder for the
benefit of the holders of Senior Debt, and shall be paid or delivered by the
Holder to the holders of Senior Debt for application to the payment of all
Senior Debt.

(f) Subrogation Rights. The Holder shall not have any subrogation or other
rights of recourse to any security in respect of any Senior Debt until such time
as all Senior Debt shall have been paid in full. Upon the payment in full of all
Senior Debt, the Holder shall be subrogated to the rights of the holders of
Senior Debt to receive distributions applicable to Senior Debt until all amounts
due and payable in respect of the Guaranty Debt shall be so paid. No
distributions to the holders of Senior Debt which otherwise would have been made
to the Holder shall, as between the Guarantor and the Holder, be deemed to be
payment by the

 

-7-



--------------------------------------------------------------------------------

Guarantor to or on account of Senior Debt. If any distribution to which the
Holder would otherwise have been entitled shall have been applied pursuant to
the provisions of this Section 6 to the payment of Senior Debt, then the Holder
shall be entitled to receive from the holders of such Senior Debt any
distributions received by such holders of Senior Debt in excess of the amount
sufficient to pay all amounts payable on such Senior Debt to the extent provided
herein.

(g) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or a certificate of
the liquidating trustee or agent or other Person making any distribution for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of Senior Debt, Guaranty Debt and other Debt of the
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 6.

(h) Ratable Distributions. Any distribution otherwise payable to the Holder made
to holders of Senior Debt pursuant to this Section 6 shall be made to such
holders of Senior Debt ratably according to the respective amount of Senior Debt
held by each, taking into account any priorities which may be established among
the holders of such Senior Debt.

(i) Obligations Not Impaired. Nothing contained in this Guaranty is intended to
or will impair as between the Guarantor, its creditors, and the Holder, the
obligation of the Guarantor, which is primary, absolute, irrevocable and
unconditional, to pay to the Holder as and when amounts become due and payable
in accordance with the terms of this Guaranty or affect the relative rights of
the Holder and the creditors of the Guarantor.

(j) Further Actions. The Holder, by its acceptance hereof, agrees to take such
further action as may be reasonably requested by the Guarantor in order to
effectuate the subordination as provided herein.

SECTION 7. Additional Covenants. The Guarantor covenants and agrees as follows:

(a) to remain (in its own capacity or through its Subsidiaries) in the
investment banking business (except as may occur in connection with a change in
control of the Guarantor);

(b) to comply with any applicable regulations of any governmental authority,
except to the extent that failure to comply would not have a material adverse
effect on the business of the Guarantor and its Subsidiaries, taken as a whole;
and

(c) to supply the Holder with such quarterly and annual reports as may be issued
to the holders of Class A common stock, par value $.01 per share, of Lazard Ltd
(“Lazard Ltd Stock”) and publicly filed with the United States Securities and
Exchange Commission (the “SEC”) by Lazard Ltd pursuant to Lazard Ltd’s reporting
obligations under the Securities and Exchange Act of 1934, as amended.

 

-8-



--------------------------------------------------------------------------------

SECTION 8. Amendments and Waivers. Any provision of this Guaranty may be amended
or waived if such amendment or waiver is in writing and is signed, in the case
of an amendment, by each of Guarantor and Holder or, in the case of a waiver, by
the party hereto against whom the waiver is to be effective. The waiver by a
party hereto of a breach of any term or provision of this Guaranty shall not be
construed as a waiver of any subsequent breach. No failure or delay by either
Guarantor or Holder in exercising any right, power or privilege hereunder shall
operate as a waiver thereof. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9. Captions. The captions in this Guaranty are included for convenience
of reference only and do not form a part of this Guaranty or in any way limit or
affect its interpretation or construction.

SECTION 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Guaranty shall be in writing and shall be deemed
given to a party hereto when (a) delivered to the appropriate address by hand or
by nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other party):

If to the Guarantor:

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

UNITED STATES OF AMERICA

Attention:

  

General Counsel

Facsimile:

  

(212) 332-5972

Telephone:

  

(212) 632-6000

with a copy (which shall not constitute notice) to each of:

Gianni, Origoni, Grippo & Partners Studio Legale

Via Delle Quattro Fontane, 20

00184 Roma

ITALY

Attention:

  

Francesco Gianni, Esq.

  

Raimondo Premonte, Esq.

Facsimile:

  

011 39 06 4871101

Telephone:

  

011 39 06 478751

and

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

 

-9-



--------------------------------------------------------------------------------

New York, New York 10019

UNITED STATES OF AMERICA

Attention:

  

Adam D. Chinn, Esq.

  

Benjamin D. Fackler, Esq.

Facsimile:

  

(212) 403-2000

Telephone:

  

(212) 403-1000

If to the Holder:

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:

  

Direzione Partecipazioni

Facsimile:

  

011 39 02 8796 2072

Telephone:

  

011 39 02 8796 2376

and

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:

  

Direzione Affari Legali

Telephone:

  

011 39 02 8796 3523

Facsimile:

  

011 39 02 8796 2079

with a copy (which shall not constitute notice) to:

Pedersoli e Associati

Via

Monte di Pietà, 15

20121 Milano

ITALY

Attention:

  

Alessandro Pedersoli, Esq.

Facsimile:

  

+39 02 303051

Telephone:

  

+39 02 30305333

and

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

UNITED STATES OF AMERICA

Attention:

  

George J. Sampas, Esq.

Facsimile:

  

(212) 558-3588

Telephone:

  

(212) 558-4000

 

-10-



--------------------------------------------------------------------------------

SECTION 11. Successors and Assigns. Subject to the transfer restrictions set
forth in Section 12 hereof, the provisions of this Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
successors and permitted assigns.

SECTION 12. Restrictions on Transfer. NO PARTY HERETO MAY DIRECTLY OR INDIRECTLY
SELL, TRANSFER, ASSIGN, ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY AT ANY TIME WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY WHO MAY WITHHOLD SUCH CONSENT FOR ANY REASON IN HIS
SOLE DISCRETION AND ANY SUCH TRANSFER MADE WITHOUT SUCH CONSENT SHALL BE NULL
AND VOID; PROVIDED THAT IN THE EVENT THAT HOLDER DESIRES TO TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY TO A WHOLLY-OWNED SUBSIDIARY OF HOLDER
AND EACH OF the HOLDER AND SUCH WHOLLY-OWNED SUBSIDIARY AGREE THAT SUCH
SUBSIDIARY SHALL TRANSFER THE RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY TO
HOLDER IMMEDIATELY UPON SUCH SUBSIDIARY CEASING TO BE WHOLLY-OWNED BY HOLDER,
THEN THE CONSENT OF LAZARD TO SUCH TRANSFER SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.

SECTION 13. Term; Termination. This Guaranty shall automatically terminate on
the earlier of: (i) full conversion of the Note such that the entire principal
amount thereof has been converted to equity of Lazard Ltd pursuant to the terms
thereof, or (ii) payment of the entire amount outstanding under the Note
including principal and interest thereon.

SECTION 14. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 15. No Third-Party Beneficiaries. This Guaranty is for the sole benefit
of the parties hereto and their respective legal successors and permitted
assigns, and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such successors and
assigns, any legal or equitable rights hereunder or to otherwise confer any
benefits, remedies, obligations or liabilities hereunder upon any person or
entity other than the parties hereto and such successors and assigns.

SECTION 16. Governing Law; Construction. THIS GUARANTY IS GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of the
Guarantor and the Holder agrees that all actions or proceedings arising out of
or in connection with this Guaranty, or for recognition and enforcement of any
judgment arising out of or in connection with this Guaranty, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of the Guarantor and the Holder hereby irrevocably submits with regard
to any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of the Guarantor and the Holder hereby

 

-11-



--------------------------------------------------------------------------------

expressly waives any right it may have to assert, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts, and (iii) this Guaranty, or the subject matter
hereof, may not be enforced in or by any of the aforesaid courts.

SECTION 17. Miscellaneous. The Guarantor will reimburse the Holder on demand
such amount that shall be sufficient to cover all costs and expenses of such
Holder incurred in any reimbursement, enforcement or collection under this
Guaranty, including without limitation reasonable attorneys’ fees, expenses and
disbursements, to the extent such costs and expenses exceed the costs and
expenses that such Holder would have incurred in any reimbursement, enforcement
or collection if the Guarantor were the issuer of the Note. This Guaranty
constitutes the entire agreement between the Guarantor and the Holder with
respect to the matters set forth herein. The rights and remedies herein provided
are cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of or
collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

SECTION 18. Representations and Warranties; Agreement and Acknowledgement.

(a) The Holder hereby represents and warrants to the Guarantor that the Note and
the shares of Lazard Ltd Stock that the Holder shall receive upon conversion of
the Note (collectively, the “Securities”) in whole or in part were, as of the
date of the Termination Agreement, and are being acquired for investment
purposes only for the Holder’s own account or for the account of controlled
Subsidiaries, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Holder had, as of the date of the
Termination Agreement, and has no present intention of selling, granting any
participation in or otherwise distributing the same, (ii) the Holder was not, as
of the date of the Termination Agreement, and is not party to any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Securities, (iii) the Holder was not formed for the specific purpose of
acquiring the Securities, (iv) the Holder received, as of the date of the
Termination Agreement, and has received or had full access to all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities and has had an opportunity to ask questions and receive
answers regarding the terms and conditions of the Securities, and the Issuer’s,
the Guarantor’s and Lazard Ltd’s business, properties, prospects and financial
condition, (v) the Holder was, as of the date of the Termination Agreement, and
is financially sophisticated and was and is able to fend for itself, could and
can bear the economic risk of the investment, and had, as of the date of the
Termination Agreement, and has such knowledge and experience in financial or
business matters that the Holder was and is capable of evaluating the merits and

 

-12-



--------------------------------------------------------------------------------

risks of the investment in the Securities, (vi) the Holder was, as of the date
of the Termination Agreement, and is, and will, upon any conversion of the Note,
be, an “accredited investor” and a “qualified institutional buyer” within the
meaning of current rules of the SEC, and (vii) none of the Holder’s operations
were, as of the date of the Termination Agreement, or are subject to the terms
or limitations of the U.S. Bank Holding Company Act of 1956, as amended (nor did
or does the Holder “control” (within the meaning of such act) any companies
which are so subject).

(b) The Holder hereby acknowledges and agrees, on behalf of itself and each
Holder (as defined in the Registration Rights Agreement to be entered into
pursuant to the Note), as follows: (i) the Securities are “restricted
securities” under U.S. federal securities laws inasmuch as they have been or
will be acquired by the Holder directly or indirectly from the issuer(s) in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration only
in certain limited circumstances; (ii) in the absence of an effective
registration statement covering the Securities, the Securities may only be
resold in a transaction exempt from registration; (iii) the Holder will not
directly or indirectly sell, transfer, pledge, hedge (including by way of short
selling) or otherwise encumber (“Transfer”) all or any portion of the Securities
unless (A) there is a registration statement declared effective by the SEC under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”) with respect to the Securities to
be Transferred and no stop order suspending the effectiveness of such
registration statement is then in effect under the Securities Act and no
proceedings for that purpose have then been instituted or (B) the Transfer is
made under a valid exemption to registration under the Securities Act (it being
understood this clause (iii) shall not prevent Intesa from selling,
transferring, pledging or hedging all or any portion of the shares of Lazard Ltd
Stock it shall receive upon conversion of the Note, so long as such sale,
transfer, pledge or hedge, as the case may be, is conducted in compliance with
the Securities Act as provided in this clause; provided however that this clause
(iii) (including this parenthetical) shall not modify the provisions and
requirements of Section 12 in any respect); and (iv) the certificates evidencing
the Securities will bear an appropriate legend regarding these restrictions.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantor and the Holder has caused this
Guaranty to be executed and delivered as of the date first above written.

 

LAZARD GROUP LLC

By:

 

/s/ Michael J. Castellano

 

Name:

 

Michael J. Castellano

 

Title:

 

Chief Financial Officer

BANCA INTESA S.P.A.

By:

 

/s/ Mario Marcangeli

 

Name:

 

Mario Marcangeli

 

Title:

 

FVP

By:

 

/s/ Anthony Giobbi

 

Name:

 

Anthony Giobbi

 

Title:

 

FVP

[Amended Guaranty Signature Page]